REVERSE AND DISMISS; Opinion Filed November 29, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00991-CR

                        DUC MINH HUYNH, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-85260-2019

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Schenck
      Appellant Duc Minh Huynh appeals his conviction for the Class A

misdemeanor offense of driving while intoxicated (DWI) with a prior conviction.

TEX. PENAL CODE ANN. §§ 49.04, 49.09(a). In a single issue, appellant asserts he

was denied his right to a speedy trial. Agreeing that appellant has been deprived of

his Constitutional right to a speedy trial, we reverse the trial court’s judgment and

dismiss the indictment with prejudice. Because the issues presented are settled in

law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.
                                          BACKGROUND

       Appellant was arrested on December 9, 2018 for DWI and a sample of his

blood was drawn with his consent.1 Appellant was thereafter released on his own

recognizance. On April 22, 2019, a DPS analyst finished testing appellant’s blood

sample. The alcohol analysis revealed appellant’s blood-alcohol level exceeded

legal limits.

       On June 13, 2019, the district attorney’s office filed an information formally

charging appellant with the December 9, 2018 DWI offense. A probable cause

affidavit was presented on that date as well. On June 14, 2019, the trial court found

the affidavit submitted presented insufficient probable cause and denied the State’s

request for the issuance of an arrest warrant. On August 28, 2019, the State

presented a new probable cause affidavit to the court. The following day, the

magistrate judge signed the probable cause affidavit, and a warrant for appellant’s

arrest issued. That warrant was executed on or about September 24, 2019.

       On October 25, 2019, appellant made his first appearance before the court. At

that appearance, conditions for bail were imposed requiring, in part, that appellant

install an ignition-interlock device on his vehicle, pay a $40 administrative fee per




   1
      Police Officer Hoover found appellant unresponsive behind the wheel of his running vehicle stopped
in the lane of travel at the intersection of Stacy Road and Highway 5. Officer Hoover summoned medical
personnel who took appellant to the hospital, where Officer Hoover read him the DIC-24 statutory
warnings.
                                                 –2–
month for supervision services pertaining to the interlock device, and submit to and

pay for random urinalysis testing.

      On December 20, 2019, appellant filed a motion to dismiss the indictment for

violating his right to a speedy trial asserting the delay in charging and arresting him

allegedly impacted his ability to obtain and present exculpatory evidence. On

December 23, 2019, appellant’s counsel filed a written request for a speedy trial.

      The trial court conducted a hearing on what the court referred to as appellant’s

“speedy trial motion” on February 7, 2020. At the hearing, the trial court took

judicial notice of the contents of the court’s file including the fact that the offense

was alleged to have occurred on December 9, 2018; the case was filed on June 13,

2019, six months and four days after the offense was alleged to have occurred;

appellant was served with an arrest warrant on September 24, 2019, after the court

signed a probable cause affidavit on August 29, 2019; and the first appearance was

on October 25, 2019.

      At the hearing, appellant presented the testimony of three coworkers who had

been with appellant at various times on the night of the alleged offense. The

witnesses indicated that due to the passage of time they could no longer recall how

much appellant had to drink that night or whether appellant appeared to be

intoxicated. The court also received testimony that video footage from cameras at

two of the witnesses’ homes, which would have shown appellant arriving and

leaving that night, had now been lost due to automatic delete functions. The State

                                         –3–
did not present any evidence. At the conclusion of the hearing, the trial court denied

appellant’s “speedy trial motion,” noting, in part, that “much of [the] delay was

because of the court’s docketing.” On that same day, the trial court set the case for

a jury trial on May 11, 2020.

        Thereafter, the trial court reset the trial date four times. Specifically, on May

11, 2020, the case was reset to September 21, 2020; on September 16, 2020, the case

was reset to March 29, 2021; and on March 26, 2021, the case was reset to August

16, 2021. None of these trial resets were at the request of appellant. On September

13, 2021, the case was set to be heard on October 29, 2021, on an open plea. At this

point, appellant had been subject to the ignition interlock and administrative fee

requirements for more than two years; exceeding the maximum period such

conditions could be imposed on community supervision for the charged offense. See

TEX. CODE CRIM. PROC. ANN. art. 42A.053(f).

        On October 29, 2021, appellant appeared at his open plea hearing, where he

re-urged his speedy trial motion, incorporating the evidence from the earlier hearing.

Following the denial of his motion, appellant entered an open plea of guilty.2 The

court rendered judgment against appellant, assessed punishment at 180 days’

confinement in the Collin County Jail with a $500 fine, probated for 12 months, and

placed appellant on community supervision for the probated period. Among the


    2
      At the plea hearing a reference was made as to an earlier outbreak of COVID in the courtroom as one
of the reasons for a delay in bringing appellant’s case to trial, but no details regarding same were offered
into the record. Nor was there any indication which or how many resets that outbreak resulted in.
                                                   –4–
terms imposed on appellant as conditions of his community supervision were

submission of random urine samples for testing, completion of a repeat offender

DWI education course, and no operation of a motor vehicle unless the vehicle is

equipped with a properly functioning, un-bypassed ignition-interlock device. This

appeal followed.

                                             DISCUSSION

         Appellant asserts the trial court erred in denying his speedy trial motion when

he initially urged same and when he re-urged same prior to entering his open plea of

guilty.

    I.      Standard of Review

         We apply a bifurcated standard of review in a speedy trial analysis: we assess

factual determinations against an abuse of discretion and conduct a de novo review

of legal determinations. State v. Lopez, 631 S.W.3d 107, 113–14 (Tex. Crim. App.

2021). Under this standard, we defer to the trial court’s resolution of disputed facts

and to its right to draw reasonable inferences based on those facts.3 Gonzales v.

State, 435 S.W.3d 801, 808–09 (Tex. Crim. App. 2014). But the balancing test of

the Barker factors, discussed below, is a purely legal question that we review de




    3
      Here, the trial court did not make findings of fact. Because the State prevailed in the trial court on
appellant’s speedy trial claim, we must presume the trial court resolved any disputed fact issues in the
State’s favor, and we are required to defer to these implied findings of fact that the record supports. See
Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).


                                                   –5–
novo. Balderas v. State, 517 S.W.3d 756, 767–68 (Tex. Crim. App. 2016) (citing

Barker v. Wingo, 407 U.S. 514, 530 (1972)).

    II.      Applicable Law – the Barker Factors

          The Sixth Amendment to the United States Constitution, made applicable to

the States through the Fourteenth Amendment, guarantees the accused in a criminal

proceeding the right to a speedy trial. See U.S. CONST. amend VI; see Klopfer v.

North Carolina, 386 U.S. 213, 223 (1967) (identifying right to speedy trial as

fundamental and holding that it is applicable to states through Due Process Clause

of Fourteenth Amendment); see also Gonzales v. State, 435 S.W.3d 801, 808 (Tex.

Crim. App. 2014). The right to a speedy trial protects a defendant against unjustified

and prejudicial pretrial delay. Doggett v. United States, 505 U.S. 647, 651–52

(1992). The right attaches once a person is either arrested or charged. Cantu v.

State, 253 S.W.3d 273, 280 (Tex. Crim. App. 2008).

          To determine whether the right to a speedy trial has been denied to an accused,

a reviewing court balances factors described in Barker v. Wingo. See Hopper v.

State, 520 S.W.3d 915, 924 (Tex. Crim. App. 2017). These Barker factors include

the: (1) length of delay, (2) reasons for the delay, (3) defendant’s assertion of his

speedy trial right,4 and (4) prejudice, if any, suffered by the defendant due to the




    4
     The defendant has no duty to bring himself to trial, but he does have a duty to assert his right to a
speedy trial. Cantu, 253 S.W.3d at 282.
                                                  –6–
delay. Barker, 407 U.S. at 530. All four of these factors are related, and no factor

alone is dispositive.

      A.     Presumptively Prejudicial Delay

      To trigger a speedy trial analysis, the defendant must make an initial showing

that the interval between accusation and trial has crossed the threshold dividing

ordinary from presumptively prejudicial delay. Doggett, 505 U.S. at 652 n.1;

Gonzales, 435 S.W.3d at 808. The court of criminal appeals has reiterated that

“presumptive prejudice” simply marks the point at which courts deem the delay

unreasonable enough to trigger further inquiry. State v. Munoz, 991 S.W.2d 818,

821–22 (Tex. Crim. App. 1999) (quoting Doggett, 505 U.S. at 652 n.1). There is no

set or defined period of time that has been held to be a per se violation of a

defendant’s right to a speedy trial under the Sixth Amendment. Barker, 407 U.S. at

530; Cantu, 253 S.W.3d at 281. Rather, alleged violations are considered on a case-

by-case basis, and each case is considered on its own merits. Barker, 407 U.S. at

529–30; Knox v. State, 934 S.W.2d 678, 681 (Tex. Crim. App. 1996). The length of

delay that will necessitate further inquiry is dependent upon the peculiar

circumstances of the case. Barker, 407 U.S at 530–31; Zamorano v. State, 84

S.W.3d 643, 649 (Tex. Crim. App. 2002). The delay that can be tolerated for an

ordinary street crime is considerably less than for a serious, more complex charge.

Barker, 407 U.S. at 530–31; Zamorano, 84 S.W.3d at 649.



                                        –7–
      Courts have found delays approaching one year to be unreasonable enough to

trigger the Barker inquiry. See Balderas, 517 S.W.3d at 768; see also State v. Page,

No. 05-18-01391-CR, 2020 WL 1899453, at *4 (Tex. App.—Dallas Apr. 17, 2020,

no pet.) (mem. op., not designated for publication) (citing Balderas, 517 S.W.3d at

768; Shaw v. State, 117 S.W.3d 883, 889 (Tex. Crim. App. 2003); State v. Thomas,

453 S.W.3d 1, 4 (Tex. App.—Dallas 2014, no pet)).

      Although appellant was not taken into custody on the night of the alleged

offense, he was effectively arrested for DWI at that time because the officer read

him the DIC-24 statutory warnings. See Nottingham v. State, 908 S.W.2d 585, 588

(Tex. App.—Austin 1995, no pet.) (holding defendant was under arrest when officer

read DIC-24 statutory warnings); Bell v. State, 881 S.W.2d 794, 799—800 (Tex.

App.—Houston [14th Dist.] 1994, pet. ref’d) (same); see also Williams v. State, No.

05-03-00787-CR, 2004 WL 434622, at *3 (Tex. App.—Dallas Mar. 10, 2004, pet.

ref’d) (not designated for publication) (same). Thus, his right to a speedy trial began

running from December 9, 2018.

      It is undisputed that the delay between appellant’s arrest and the first hearing

on his speedy trial motion was approximately one year and two months. And the

delay between appellant’s arrest and his plea hearing was more than two years and

ten months. We conclude that these delays were more than adequate to find

presumptive prejudice and trigger a full Barker analysis. See Balderas, 517 S.W.3d

at 768 (noting that, in general, courts deem delay approaching one year to be

                                         –8–
unreasonable enough to trigger Barker inquiry); Zamorano, 84 S.W.3d at 649 (delay

of two years and ten months was sufficiently lengthy to trigger analysis of other

Barker factors in plain-vanilla DWI case).

      When the full Barker analysis is triggered, the State has the burden to justify

the delay. Cantu, 253 S.W.3d at 280. The defendant, in turn, has the burden to

prove his diligent assertion of his right to a speedy trial and to show prejudice. Id.

The defendant’s burden on the latter two factors varies inversely with the State’s

culpability for the delay; the greater the bad faith or official negligence on the part

of the State, the less a defendant must show assertion of the right or prejudice. Id.

at 280–81.

      B. Reasons for the Delay

      This Barker factor looks to the reasons the State assigns to justify the delay in

bringing the defendant to trial. See Barker, 407 U.S. at 531. When engaging in an

analysis of this second Barker factor, a sliding scale applies with different weights

assigned to different reasons for the delay. See Zamorano, 84 S.W.3d at 649. There

are three categories of reasons on this sliding scale: a deliberate reason, a neutral

reason, and a valid reason. Black v. State, No. 02-21-00057-CR, 2022 WL 3464563,

at *5 (Tex. App.—Fort Worth Aug. 18, 2022, no pet.) (mem. op., not designated for

publication).

      As to the first category, deliberate conduct by the State intended to hamper

the defense will weigh heavily against the State. See Balderas, 517 S.W.3d at 768.

                                         –9–
For the second category, delays resulting from a non-deliberate or otherwise neutral

reason, such as negligence or overcrowded court dockets, still weigh against the

State—since the ultimate responsibility for such circumstances must rest with the

government rather than with the defendant—but not heavily. Barker, 407 U.S. at

531. As to the final category, if the delay resulted from a valid reason, such as a

missing witness or engaging in plea negotiations, the delay is not weighed against

the State. Munoz, 991 S.W.2d at 822. If the State fails to give a reason for the delay,

it will be considered to be a neutral reason, weighing against the State, but not

heavily, because when the record is silent as to the reason for the delay, we can

presume neither deliberate conduct by the State nor a valid reason for the delay.

Balderas, 517 S.W.3d at 768.

      The delays in this case can be divided into four segments: (1) the delay in

filing a formal complaint against appellant, (2) the delay in issuing and executing an

arrest warrant, (3) the delay in initially setting the case for trial, and (4) the delay

between the first trial setting and appellant’s open plea.

      The State offered no explanation for the delay from appellant’s arrest on

December 9, 2018, until he was charged on June 13, 2019. More particularly, the

State offered no evidence or explanation for why it took four months and twelve

days to complete the alcohol analysis or why it took almost two additional months

to file the information. Because the State offered no explanation for these delays

and because these delays involved the managing of the State’s resources, they weigh

                                         –10–
slightly against the State. Munoz, 991 S.W.2d at 822; see also Black, 2022 WL

3464563 at *7 (175 day delay in obtaining blood test results, caused by short-staffing

and backlog, weighed only slightly against the State).5

        The State also provided no explanation for the second delay, the period

between the filing of the charging instrument on June 13, 2019, to the execution of

the arrest warrant on September 24, 2019. And in fact, the record indicates that part

of this delay was due to the State presenting an insufficient probable cause affidavit,

which delayed issuance of the arrest warrant by at least two months. This delay

appears to be due to the negligence of the State rather than a deliberate act and, thus,

weighs slightly against the State. See Barker, 407 U.S. at 531.

        It appears from the trial court’s comments at the initial hearing on the speedy

trial motion that the third delay, the period from the execution of the arrest warrant

to the first trial setting of May 11, 2020, was attributable to the court’s docket. A

crowded court docket is not a valid excuse and weighs against the State, but not

heavily. Shaw, 117 S.W.3d at 890.

        As to the final delay, the period from the first trial setting to the open plea

hearing on October 29, 2021, the State blamed the delay on restrictions in court

proceedings during the COVID-19 pandemic.                        But even in a pandemic, the

Constitution cannot be put away and forgotten.                      Roman Catholic Diocese of



    5
     Unlike here, in the Black case, the State put on evidence at the speedy trial hearing to explain the
delays that occurred in bringing the defendant in that case to trial. See Black, 2022 WL 3464563, at *5–7.
                                                 –11–
Brooklyn v. Cuomo, 141 S. Ct. 63, 68 (2020). As Justice Gorsuch noted in his

concurrence in the Roman Catholic Diocese case, even if the Constitution has taken

a holiday during the pandemic, it cannot become a sabbatical. Id. at 70 (Gorsuch,

J., concurring). Thus, a state of disaster alone cannot indefinitely pretermit the

speedy trial right, and given the facts in this case, the State is not excused for the

entire delay from the initial trial setting to the plea hearing. See Ex parte Sheffield,

611 S.W.3d 630, 635 (Tex. App.—Amarillo 2020, pet. granted).

        As an initial matter, we note, any delay following the onset of the pandemic

became an issue due to the time it took the State to charge and obtain and execute

an arrest warrant. Had the State promptly filed the case and provided a sufficient

probable cause affidavit in the first instance, the case likely could have been tried

before a jury prior to the onset of the pandemic.

        We recognize this Court stated in Conaster v. State that “[d]elay caused by

the onset of a pandemic cannot be attributed as fault to the State.”6 645 S.W.3d 925,

930 (Tex. App.—Dallas 2022, no pet.) (emphasis added). But delay following the

onset of a pandemic, after a reasonable time to put safeguards in place, should be

attributable to the State, which we conclude is consistent with the notion that even

in a pandemic, the Constitution cannot be put away and forgotten. Roman Catholic

Diocese, 141 S. Ct. at 68.



    6
       Unlike the defendant in State v. Conatser, appellant, as more fully discussed infra, requested a speedy
trial and did so prior to the onset of the pandemic.
                                                   –12–
      And, in fact, the Texas Supreme Court, in issuing its emergency orders

regarding the COVID-19 state of disaster, recognized that its restrictions on court

proceedings were subject to constitutional limitations. Moreover, notwithstanding

the pandemic, the State’s ability to hold a trial, while perhaps limited at various times

and in various ways, was present during a substantial portion of the periods of delay

in this case post the onset of the pandemic. See, e.g., Thirty-Sixth Emergency Order

Regarding the COVID-19 State of Disaster, 629 S.W.3d 897 (Tex. 2021); Twenty-

Ninth Emergency Order Regarding the COVID-19 State of Disaster, 629 S.W.3d

863 (Tex. 2020); Seventeenth Emergency Order Regarding the COVID-19 State of

Disaster, 609 S.W.3d 119 (Tex. 2020).

      The supreme court issued an order on May 26, 2020, authorizing the

resumption of in-person proceedings on June 1, 2020, subject to the adoption of an

operating plan in compliance with the Office of Court Administration’s (OCA)

guidelines for social distancing, maximum group size, and other restrictions and

precautions. See Seventeenth Emergency Order Regarding the COVID-19 State of

Disaster, 609 S.W.3d 119 (Tex. 2020). Collin County had an approved plan in effect

by July 1, 2020, and, prior to July 1, the Collin County, Courts at Law had adopted

a Joint Statement Regarding Health and Safety Concerns regarding the outbreak of

Covid-19 permitting “essential court matters” to proceed with jury trials, including

where a defendant has requested a speedy trial or speedy disposition.             Thus,

appellant’s case, already stale and subject to a pending speedy trial demand,

                                         –13–
qualified as an essential court matter and should have proceeded to trial before non-

essential court matters. Moreover, unreasonable delay in run-of-the-mill criminal

cases, such as this one, cannot be justified by simply asserting that the public

resources provided by the State’s criminal justice system are limited and that each

case must await its turn. Barker, 407 U.S. at 538.

      The State presented no evidence at the hearings on appellant’s speedy trial

motion and did not justify most of the delay in this case. Thus, this factor weighs

slightly against the State and in favor of finding a violation of appellant’s right to a

speedy trial. Dragoo v. State, 96 S.W.3d 308, 314 (Tex. Crim. App. 2003).

      C. The Timing of Appellant’s Assertion of His Right to a Speedy Trial

      Whether and how a defendant asserts his speedy trial right is closely related

to the other Barker factors. Barker, 407 U.S. at 531 (noting that a defendant’s

timely assertion of his speedy trial right affects the other Barker factors). As a

result, this factor “is entitled to strong evidentiary weight in determining whether the

defendant is being deprived of the right [to a speedy trial].”      Id. at 531–32. In

addition, although an accused is entitled to a speedy trial, a defendant has no duty to

bring himself to trial. See Zamorano, 84 S.W.3d at 651. The point at which a

defendant asserts his right is also important because it may reflect the seriousness of

the personal prejudice he is experiencing. Cantu, 253 S.W.3d at 284. When

evaluating a defendant’s assertion of the right, the critical question is whether the

defendant asserted his right in a manner that indicates a genuine desire for a speedy

                                         –14–
trial, rather than a desire for dismissal on speedy trial grounds. Barker, 407 U.S. at

535–36. A motion that requests a dismissal rather than a speedy trial weakens a

speedy trial claim because it shows a desire to have no trial instead of a speedy one.

Balderas, 517 S.W.3d at 771.

       Appellant requested a speedy trial on December 23, 2019, which was less than

three months after he was served with the warrant for his arrest and more than a year

after the alleged offense occurred. There is no evidence appellant knew of the charge

against him before the arrest warrant was executed on or about September 24, 2019.

The request was addressed to the court coordinator, who is generally responsible for

assisting the court in managing the court’s docket, and presented through the

electronic filing system, with transmission to the parties and their counsel. In his

motion to dismiss for speedy trial violation, appellant asserted, “The delay in filing

this case has been so long, Defendant did not so much as have an opportunity to

assert a speedy trial demand prior to nearly double the presumptive trigger for speedy

trial analysis.” A hearing was held on appellant’s motion on February 7, 2020.

Despite appellant’s request for a speedy trial, at that time, the case had still not been

set for trial.

       The State points out appellant sought to dismiss the case. Given a substantial

delay in arresting a defendant, a request for dismissal does not weigh as heavily

against a speedy-trial claim, as the delay and any corresponding prejudice already

has occurred. State v. Davis, 549 S.W.3d 688, 704 (Tex. App.—Austin 2017, pet.

                                         –15–
ref’d) (citing Phillips v. State, 650 S.W.2d 396, 401 (Tex. Crim. App. [Panel Op.]

1983), for proposition that seeking dismissal does not weigh against speedy-trial

claim when long delay has caused sufficient prejudice)).

      Because appellant was released on his own recognizance and more than nine

months passed before the arrest warrant issued, and because he requested both a

speedy-trial and dismissal because of the delay, we conclude his request for

dismissal does not heavily undercut his speedy-trial claim. This factor weighs in

favor of appellant.

      D. Prejudice to Appellant Because of the Length of Delay

      The final Barker factor examines whether and to what extent the defendant

was prejudiced by the delay. Barker, 407 U.S. at 532–33. The prejudice factor is

assessed in light of the interests the right to a speedy trial is designed to protect: (1)

preventing oppressive pretrial incarceration, (2) minimizing anxiety and concern of

the accused, and (3) limiting the possibility that the defense will be

impaired.” Barker, 407 U.S. at 532; see Zamorano, 84 S.W.3d at 652. The last

interest is the most important because the fairness of the entire criminal-justice

system is distorted when a defendant is unable to adequately prepare his

defense. Barker, 407 U.S. at 532; Gonzales, 435 S.W.3d at 812. Particularized

prejudice is not essential to every speedy trial claim because “excessive delay

presumptively compromises the reliability of a trial in ways that neither party can

prove or, for that matter identify.” Hopper, 520 S.W.3d at 923–24. If, however, an

                                          –16–
accused can show prejudice, the burden shifts to the State to prove that the accused

suffered no serious prejudice beyond that which ensued from ordinary and inevitable

delay. Munoz, 991 S.W.2d at 826. If defense witnesses are unable to recall

accurately events of the distant past, the accused is prejudiced. Barker, 407 U.S. at

532.

       It appears from the record that appellant was confined to jail for three days

before posting bond. He remained on bond pending trial. Accordingly, we conclude

appellant was not subjected to oppressive pretrial incarceration. And, because

appellant apparently did not know about the indictment until the arrest warrant was

executed, he could have suffered little anxiety or concern prior to being served with

the arrest warrant. However, this is not the end of the inquiry.

       In the trial court, appellant asserted that the delay impaired his defense by

depriving him of evidence he might have used in defending himself at trial. In

support of this contention, appellant presented evidence that individuals who were

with him on the night of the alleged offense, who were potentially witnesses in his

defense, could not recall how much appellant drank that night or his demeanor and

behavior. They indicated they would have had a better recollection of same had the

case been promptly filed. In addition, appellant presented evidence that the video

footage capturing his arrival and departure to and from two of the individuals’ homes

had been lost over the course of time. While one might debate whether, and to what

extent, appellant’s witnesses might have been able to provide meaningful

                                        –17–
exculpatory testimony had the State charged appellant and obtained an arrest warrant

earlier—giving appellant the opportunity to notify his eyewitnesses of the charge,

discover what they recalled about the evening in question, and secure the video

footage—in light of appellant’s blood-alcohol level, appellant presented some

evidence that the passage of time impacted his ability to at least explore this one

source of possible exculpatory evidence.

      Due to the length of delay between the date of the alleged offense and the plea

hearing, more than two years and ten months, appellant asserts he suffered

presumptively prejudicial harm. Prejudice is presumed when the delay is excessive

because excessive delay may compromise the reliability of trial in ways that cannot

be identified or proved. See, e.g., Shaw, 117 S.W.3d at 889–90 (stating that “we

must presume that the lengthy delay here did adversely affect appellant’s ability to

defend himself” in case involving delay of just over three years); Zamorano, 84

S.W.3d at 654 (stating that “the length of delay itself”—just under three years

between arrest and hearing on speedy-trial motion and almost four years between

arrest and plea hearing—“supports an inference of actual prejudice”). We therefore

agree with appellant that prejudice must be presumed.

      While the State may rebut a presumption of prejudice, in this case, it did not

introduce any evidence in the trial court to establish appellant suffered no prejudice

because of the delay. The State therefore has not rebutted the presumption of



                                        –18–
prejudice, which weighs in favor of appellant’s speedy-trial claim. Gonzales, 435

S.W.3d at 813, 815.

      In addition, we note that the trial court took judicial notice of its file, which

included the bond conditions that were imposed on appellant at the first appearance.

Appellant contends that the delay in bringing him to trial caused him to suffer

through bond conditions that were, as a result of the delay, actually more excessive

than his sentence. At the time appellant entered his open plea, he had suffered

through bond conditions, which included refraining from consumption of alcohol,

random drug testing, and maintaining an ignition-interlock device on his vehicle, for

two years, a duration greater than the sentence imposed against him. Indeed, the

total amount of time he suffered through bond conditions was three years, which

exceeded the maximum term of community supervision for the misdemeanor offense

for which he had been convicted. See CODE CRIM. PROC. art. 42A.053(f).

      We recognize this Court has held that the general anxiety and concern

associated with a statutorily required ignition interlock system did not demonstrate

prejudice for speedy trial purposes. See State v. Page, No. 05-18-01391-CR, 2020

WL 1899453, at *10 (Tex. App.—Dallas Apr. 17, 2020, no pet.) (mem. op., not

designated for publication) (concluding “any anxiety, inconvenience, or

embarrassment caused by that device is not beyond that which would normally be

experienced by any defendant on bond for a second DWI offense.”). In the Page

case, the defendant had been subject to bond conditions, including the interlock

                                        –19–
device, for nine and a half months at the time the trial court heard his speedy trial

motion, and apparently Page did not raise a complaint regarding the length of time

that he had been subject to such conditions. See id. Thus, while being subject to

statutory conditions may not generally demonstrate prejudice, under the

circumstances presented here, we conclude being subject to conditions that mirror

those imposed for a probated sentence in excess of the maximum period applicable

to the offense, is evidence appellant was prejudiced by the delay in bringing him to

trial.    See Turner v. State, 545 S.W.2d 133, 136 (Tex. Crim. App. 1976).

Accordingly, we conclude the prejudice factor weighs in favor of appellant.

E.       Balancing the Barker Factors

         Of the four factors, we have found length and reasons for the delay weigh

slightly against the State. As noted, appellant’s speedy trial rights are measured from

his apprehension in late 2018 and continued through his plea in late 2020. The State

did not offer any reason for the length of delay, other than restrictions on court

proceeding due to the COVID-19 outbreak and an apparent outbreak of COVID in

the courtroom at some unspecified time. In addition, the fact that the State’s initial

probable cause affidavit was insufficient, which led to a delay that occurred prior to

the onset of the pandemic, weighs in favor of finding a violation of appellant’s rights.

The third factor, assertion of the right, weighs slightly in appellant’s favor as he did

assert the right and then proceeded to request dismissal of the indictment. While

appellant’s arguments to the trial court were made in favor of dismissal and not a

                                         –20–
speedy trial, it is apparent that at that point appellant believed the delay warranted a

speedy trial analysis. The fourth factor, prejudice weighs in favor of appellant as he

effectively served a great punishment than the maximum term for a probated

sentence and because appellant introduced some evidence of harm to his defense. In

addition, appellant raised the issue of presumptive prejudice and concerns over the

loss of potential exculpatory evidence.

      We conclude that, when balanced, the Barker factors weigh in favor of finding

a speedy trial violation and that the trial court erred in denying appellant’s request

that the indictment be dismissed. Therefore, we sustain appellant’s sole issue.

                                    CONCLUSION

      Appellant was denied his right to a speedy trial, as guaranteed to him under

the Constitution. We therefore reverse the trial court’s judgment of conviction and

render judgment dismissing the indictment with prejudice.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
DO NOT PUBLISH                              JUSTICE
TEX. R. APP. P. 47

210991F.U05




                                          –21–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DUC MINH HUYNH, Appellant                     On Appeal from the County Court at
                                              Law No. 6, Collin County, Texas
No. 05-21-00991-CR          V.                Trial Court Cause No. 006-85260-
                                              2019.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice
                                              Schenck. Justices Reichek and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
REVERSED and the indictment is DISMISSED with prejudice.


Judgment entered this 29th day of November, 2022.




                                       –22–